Citation Nr: 1100016	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
pseudofolliculitis barbae.

2.  Entitlement to a disability rating higher than 10 percent for 
status post excision of a ganglion cyst.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to September 
1977, with additional service in the Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
denied ratings higher than 10 percent for the Veteran's service-
connected pseudofolliculitis barbae and for his service-connected 
status post excision of a ganglion cyst.

In August 2009, the Veteran testified at a hearing held at the RO 
before the undersigned acting Veterans Law Judge (VLJ) of the 
Board.  

The issue of entitlement to a disability rating higher than 10 
percent for status post excision of a ganglion cyst is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae involves less than 1 
percent of the entire body surface and less than 1 percent of 
exposed areas, does not involve visible or palpable tissue loss, 
and does not involve gross distortion or asymmetry of any feature 
or paired set of features.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 
7806, 7813 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance with the development 
of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).  These VCAA notice requirements 
apply to all elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was provided with VCAA notice letters in May 2005, 
July 2005, June 2007, and June 2008.  These letters informed him 
of the evidence required to substantiate his claim, and of him 
and VA's respective responsibilities in obtaining supporting 
evidence.  The first two letters were also issued prior to the RO 
initially adjudicating of the claim in October 2005, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  Thus, the duty to notify has been met in 
this case.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he has identified as relevant to the claim.  The Veteran was 
also afforded numerous VA examinations to determine the severity 
of his pseudofolliculitis barbae.  See 38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further development is needed to meet the 
requirements of the VCAA or the Court. 

II.  Entitlement to a Disability Rating 
Higher Than 10 Percent for 
Pseudofolliculitis Barbae

The Veteran's service treatment records show that he developed 
pseudofolliculitis barbae while on active duty.  Unfortunately, 
this condition continued after he was discharged from the 
military.  He eventually filed a claim for service connection in 
June 2004.  In September 2004, the RO granted service connection 
for pseudofolliculitis barbae and assigned a 10 percent rating.  

The Veteran made no attempt to appeal that decision by filing a 
notice of disagreement with respect to the assigned 10 percent 
rating.  That decision is therefore final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103 (2010).  In May 2005, however, the 
Veteran filed a claim for increased compensation benefits.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where entitlement to compensation already has been established, 
and an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.

However, staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim for a higher rating was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

In the present case, the RO properly rated the Veteran's 
pseudofolliculitis barbae under Diagnostic Codes (DCs) 7813-7806.  
Under DC 7813, dermatophytosis is rated as dermatitis under DC 
7806.  The Veteran's pseudofolliculitis barbae has been assigned 
a 10 percent rating under DC 7806.

Under DC 7806, a 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body or exposed 
areas are affected, or there must be a requirement for 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  See 38 C.F.R. § 4.118, DC 
7806.

A higher 30 percent rating is assigned where 20 to 40 percent of 
the entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
are required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Lastly, where more 
than 40 percent of the entire body or exposed areas are affected 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period, a 60 percent evaluation is 
assigned.  Id.

In addition to the above criteria, the Board notes that scars of 
the head, face, or neck are rated pursuant to DC 7800.  This 
diagnostic code provides a 10 percent rating for a scar of the 
head, face, or neck with one characteristic of disfigurement.  A 
30 percent evaluation is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

A 50 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with four 
or five characteristics of disfigurement.  Id.  Finally, an 80 
percent evaluation is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or 
more inches (13 or more cm.) in length; (2) Scar at least one-
quarter inch (0.6 cm.) wide at its widest part; (3) Surface 
contour of scar elevated or depressed on palpation; (4) Scar 
adherent to underlying tissue; (5) Skin hypo or hyperpigmented in 
an area exceeding six square inches (39 sq. cm.); (6) Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); (7) Underlying 
soft tissue missing in an area exceeding six square inches (39 
sq. cm.); and (8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id.

In 2008, VA revised, or rather clarified, its regulations for 
rating skin disorders, specifically scars.  See Schedule for 
Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 
(2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801 - 7805 
(2010)).  However, those revisions are applicable only for claims 
for benefits received by VA on or after October 23, 2008.  
Inasmuch as the Veteran's claim was received prior to October 23, 
2008, those revisions are not applicable to the current appeal 
and will not be discussed below.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for his pseudofolliculitis barbae.  The evidence of 
consideration includes three VA examination reports, as well as 
VA outpatient treatment records, none of which shows significant 
involvement due to pseudofolliculitis barbae.

The three VA examination reports provide compelling evidence 
against the claim.  A July 2005 VA examination report notes that 
his pseudofolliculitis barbae involved less than 1 percent of the 
entire body surface and less than 1 percent of exposed areas.  A 
November 2006 VA examination report notes that his face and neck 
were entirely clear, meaning that zero percent of the entire body 
surface was involved.  And lastly, a November 2007 VA examination 
report notes that the condition involved less than 1 percent of 
the entire body surface and less than 1 percent of exposed areas.  
In addition, none of these reports indicates that he required 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

The Board also reviewed numerous VA outpatient treatment records 
dated from 2004 to 2009, only a few of which pertain to the 
Veteran's pseudofolliculitis barbae.  In this regard, an April 
2005 report notes the Veteran's dermatophytosis of the neck had 
recently worsened.  The clinician reported multiple raised 
lesions measuring 5 mm, as well as swelling and induration along 
the neck line.  The diagnosis was mild pseudofolliculitis barbae.  
When seen in August 2007, the Veteran reported that his 
pseudofolliculitis barbae had not worsened and that there was no 
drainage.  It was noted that treatment included Tretinoin and 
Hydrocortisone cream.  None of these reports indicates that 
intermittent systemic therapy was required to treat the 
condition.  

These VA examination reports and outpatient treatment records 
show that the Veteran's pseudofolliculitis barbae covers less 
than 20 percent of his entire body or exposed areas, and has 
never been treated with systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  In light of these findings, 
there is simply no basis to assign a disability rating higher 
than 10 percent for the Veteran's pseudofolliculitis barbae under 
DC 7806. 

The Board also finds no basis to assign a disability rating 
higher than 10 percent under DC 7800.  The July 2005 VA 
examination report notes that the Veteran's pseudofolliculitis 
barbae was only observed on the back of his neck, and was 
manifested by small, non-tender papules.  However, there was no 
crusting, scarring, or disfigurement.  There was also no hypo- or 
hyper-pigmentation, and the texture was normal with the 
surrounding skin.  Also, the Veteran's skin was entirely clear 
when examined in November 2006, with only minimal findings when 
examined in November 2007.  These minimal findings included mild 
hyper-pigmentation of the anterior neck, while the face was clear 
of any inflammation or rash.  The examiner commented that there 
was no breakdown, ulceration, scarring, or disfigurement of the 
skin.  Consistent with these findings, photos of the Veteran's 
face also fail to depict any involvement.  

In light of these minimal findings, there is no evidence of any 
visible or palpable tissue loss, no gross distortion or asymmetry 
of any feature or paired set of features, and less than two 
characteristics of disfigurement.  Indeed, the findings are 
consistent with the Veteran's recent hearing testimony in which 
he identified bumps, described as painful and itchy, on his neck.  
Simply stated, there is no basis to assign a disability rating 
higher than 10 percent under DC 7800.  

The Board has not assigned staged ratings as the factual findings 
do not show distinct time periods that the Veteran's disability 
warranted different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or to the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must next consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An 
evaluation in excess of 10 percent is provided for certain 
manifestations of the service-connected pseudofolliculitis 
barbae, but the evidence reflects that those manifestations are 
not present in this case.  As noted above, the Veteran primarily 
complains his disability is manifested by scarring, irritation, 
bumps, pain, and itchiness.  His symptoms and the type of 
resulting functional impairment described by the Veteran are 
contemplated in the rating criteria.  The Veteran has not 
described any exceptional or unusual features or symptoms of the 
disorder.  As the Board finds that the Veteran's disability 
picture is contemplated by the rating schedule, the inquiry ends 
and the Board need not consider whether the disability picture 
exhibits other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Accordingly, 
referral for consideration of an extra-schedular rating is not 
warranted.

The Board thus concludes that the preponderance of the evidence 
is against the Veteran's claim of entitlement to a disability 
rating higher than 10 percent for his pseudofolliculitis barbae.  
The doctrine of reasonable doubt, therefore, is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to a disability rating higher than 10 percent for 
pseudofolliculitis barbae is denied.

REMAND

After a review, the Board observes that further development is 
required prior to adjudicating the Veteran's claim for an 
increased rating for status post excision of a ganglion cyst.  

In an October 1977 rating decision, the RO granted service 
connection for residuals of excision of a ganglion of the right 
wrist (scar, dorsal side) and assigned a noncompensable 
evaluation under Diagnostic Code 7805.  In an October 2004 rating 
decision, the RO granted an increased rating of 10 percent under 
Diagnostic Code 7804 for the scar.  The RO noted that the rating 
was based on "a superficial scar that is painful on 
examination."  Thereafter, the Veteran submitted a statement in 
April 2005 indicating he wanted an increased evaluation.  

The Veteran underwent a VA examination in July 2005 during which 
time he reported that he was diagnosed with carpal tunnel 
syndrome in 2001 for which he wore a splint on his right hand.  
The examiner observed a well-healed 2-inch scar over the anterior 
right wrist.  The examiner noted an impression of scar of the 
right wrist.  A November 2006 VA examination report noted that 
the Veteran had a 2-inch scar over the anterior right wrist.  The 
examiner indicated that there was restriction in range of motion 
of the wrist and pain at the surgical site but was 
"contributed" to the Veteran's carpal tunnel syndrome.  The 
examiner noted an impression of status ganglion cyst removal with 
stable scar.  Another November 2006 VA examination report noted 
that there was evidence of a 2-inch long transverse surgical scar 
at the dorsum of the wrist with minimal underneath tissue 
adherence and a depression of the skin along the scar with 
minimal tenderness along the scar.  There was also slight 
swelling.  The examiner noted an impression of residual of wrist 
restrictive movement status post ganglion cyst removal, dorsum of 
the right wrist.  The examiner maintained that the decreased 
range of motion of the right wrist was due to the scar and pain.  
A March 2007 VA examination report noted that a scar was located 
dorsal of the right wrist.  The examiner noted impressions of 
status post ganglion incision, dorsal right wrist and mild carpal 
tunnel syndrome of the right wrist.  The examiner commented that 
the Veteran's carpal tunnel syndrome was not related to the 
ganglion surgery.  The examiner explained that the median nerve 
was involved and the carpal tunnel syndrome was nowhere close to 
where the Veteran's surgery was performed.  The examiner 
maintained that the limitation of motion the Veteran experienced 
was more likely due to wearing the splint all the time and not 
due to the ganglion surgery.  Also, the pain and decreased range 
of motion was not due to the scar.  

Thereafter, however, VA treatment records show that in July 2007, 
the Veteran was seen for complaints of chronic right wrist pain.  
The exam revealed a transverse scar overlying the dorsal surface 
of the right wrist.  He had a slight prominence there but no 
recurrence of the cyst.  Dr. B.P. and Dr. S.S. noted an 
impression of chronic pain secondary to soft scar tissue versus 
deeper scar process.  The soft scar tissue was injected and it 
was noted that the posterior interosseous nerve was not blocked 
indicating that the process was likely secondary to scar tissue.  
An April 2008 record showed the Veteran continued to complain of 
right wrist pain.  The exam revealed a transverse scar over the 
dorsal wrist crease which was hyperesthetic to touch and elicited 
pain and tenderness with palpation.  There appeared to be no 
signs of a mass or recurrence of a ganglion cyst at the site.  
Dr. R.M. and Dr. S.S. noted an impression of right dorsal wrist 
neuroma from scar tissue.  The noted plan was to schedule the 
Veteran for surgery to perform an excision of scar tissue and 
neurectomy [surgical removal of a nerve or a section of a nerve] 
of the right dorsal wrist.  A June 2008 record noted an 
impression of right wrist neuroma, status post excision of a 
ganglion cyst.  A June 9, 2008 VA operation report noted that the 
Veteran underwent excision of dorsal right wrist mass with 
neurectomy of posterior interosseous nerve segment and right 
wrist limited synovectomy of the fourth dorsal compartment.  

In a December 2008 rating decision, the RO granted a temporary 
total evaluation effective June 9, 2008 to July 31, 2008 based on 
the June 9, 2008 surgery under 38 C.F.R. § 4.30 (2010).  

VA treatment records show that in March 2009, the Veteran was 
seen for complaints of continued right wrist pain.  The exam 
revealed a well-healed scar over the dorsal surface of the right 
wrist that was "somewhat sunken" and very tender.  Evaluating 
the range of motion in comparison to the left wrist, extension 
and flexion in the left wrist was 70/80; in the right wrist, it 
was 45/45.  Ulnar deviation over radial deviation in the left was 
40/20, and in the right, it was 15/10.  Dr. S.S. noted that this 
demonstrated that there was decreased range of motion, which 
would be expected after surgery.  Also, the pain had continued to 
be present, and the scar was tender to palpation.  Dr. S.S. noted 
an impression of persistent right wrist pain.  Dr. S.S. indicated 
that there was some pain coming from the scar itself.  

The Veteran underwent another VA examination in April 2009.  The 
VA examiner reported that the Veteran had a scar measuring 4 by 
.025cm on the dorsum of the right wrist.  There was no pain of 
the scar.  The examiner noted an impression of status ganglion 
cyst removal with stable scar.  Thereafter, however, VA treatment 
records show that in June 2009, the Veteran was seen for 
complaints of continued pain, specifically in the region of the 
surgical incision.  The Veteran further indicated that the pain 
now radiated from the wrist down into the hand and into the volar 
aspect of the right forearm.  The exam revealed diffuse pain in 
the forearm with decreased range of motion in the wrist and 
swelling of the right hand with diffuse pain.  Dr. P.B. noted an 
impression of painful right wrist and hand status post posterior 
interrosseous neurectomy.  Dr. P.B. summarized that the Veteran 
had pain, swelling of the hand, and radiation of pain into the 
forearm.  A June 2009 MRI revealed slightly thickened ill-defined 
soft tissues over the dorsal wrist.  A July 2009 EMG/NCV report 
noted an impression of possible mild right carpal tunnel 
syndrome.  A subsequent July 2009 note explained that the MRI and 
EMG revealed a median nerve compression and small amount of ill-
defined increased tissue in the dorsal soft tissues of the wrist 
posterior to the lateral aspects of the lunate and capitate 
bones.  Dr. F.S. maintained that this finding was possibly due to 
scar tissue with history of surgery in that region.  Dr. F.S. 
noted an assessment of status post multiple wrist procedures with 
persistent pain.  

VA treatment records clearly show the Veteran developed a neuroma 
secondary to the removal of the ganglion cyst which required 
excision of a dorsal right wrist mass with neurectomy of the 
posterior interosseous nerve segment and right wrist limited 
synovectomy of the fourth dorsal compartment.  (Indeed, as noted 
above, the Veteran was awarded a temporary total evaluation for 
the surgery.)  VA treatment records further show that pain and 
limitation of motion have been clinically associated with the 
right wrist disability.  Additionally, the Board recognizes that 
the surgery involved resection of nerves, and the Veteran 
complains of radiation of pain into the forearm and swelling of 
the hand has been demonstrated.  The Veteran's last VA 
examination since the June 9, 2008 surgery only involved an 
evaluation of the scar.  The medical evidence, however, suggests 
that in addition to symptoms associated with the scar, there may 
be orthopedic and neurologic impairment associated with the right 
wrist disability.  Accordingly, the Board finds it necessary to 
afford the Veteran another VA examination to determine the 
overall severity of his disability.  

In addition, ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
Jackson VAMC and any other treating VA 
facility, pertaining to the Veteran's right 
wrist disability dating since July 2009.

2.  Make arrangements for the Veteran to be 
afforded an examination by a physician to 
determine the nature and extent of all 
impairment (scarring, orthopedic, and 
neurologic) due to the service-connected 
status post excision of a ganglion cyst AND 
excision of dorsal right wrist mass with 
neurectomy of the posterior interosseous 
nerve segment and right wrist limited 
synovectomy of the fourth dorsal 
compartment.  The claims folder must be 
made available to and reviewed by the 
physician. 

The physician should provide the 
measurements for any scar(s) (length and 
width) identified, describe any functional 
impairment due to the scar, and identify 
any objective evidence of pain or 
tenderness of the scar.  The physician 
should indicate whether the scar is 
unstable with frequent loss of covering of 
skin over the scar, or is it associated 
with underlying soft tissue damage.

The physician should identify all 
functional orthopedic and neurologic 
impairment of the right wrist, forearm, 
and hand due to the scar, neurectomy, 
and synovectomy.  The physician should 
specifically identify any limitation of 
motion in degrees due to the disability.  
The physician should consider as limited 
motion any degrees of motion accompanied by 
pain, incoordination, weakness, and excess 
fatigability.  The physician should also 
attempt to assess the extent of any 
increase in limitation of motion on 
repeated use and during flare-ups.  If 
feasible, the physician should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of motion 
loss.  If neurologic impairment is 
associated with the disability, the 
physician should provide an opinion as to 
whether overall it is considered to be 
mild, moderate, or severe.

The physician should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


